DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on July 18, 2022. Claims 1-7 and 9-12 are pending in the current office action.  Claims 1, 2, 5, and 10 have been amended by the applicant; Claim 8 has been canceled;  and applicant affirms election of Group 1, claims 1-12 without traverse, and claims 13-20 are withdrawn. 

Status of the Rejection
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendments. 
All 35 U.S.C. § 102 rejections from the previous office action are withdrawn in view of the Applicant’s amendments. 
New grounds of rejection under 35 U.S.C. § 103 are necessitated by the amendments as outlined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein at least the portion of the working electrode is transparent having a percent transmittance of at least 80%”, which is not supported in the specification/figures.  The specification recites “the working electrode may be formed from a biologically inert material have a % transmittance (visible spectrum) of from about 60% to about 99.9% measured using a conventional color meter spectrophotometer” [para. 0021], which fails to support that the working electrode is transparent having a percent transmittance of at least 80%. The range “at least 80%” includes the value 100%, which is not supported by the range cited in the specification. Therefore, claim 1 is new matter. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (KR 2018/0122172A, English translation) and in view of Sverdlijie (Sverdlijie K., Cell culture impedance sensing with thin film ITO electrodes, Master thesis, University of Oslo, August 2016). Weiss et al. (US Pub. No. 2014/0014536A1) and van der Helm et al. (Direct quantification of transendothelial electrical resistance in organs-on-chips, Biosensors and Bioelectronics, 85, 2016, 924-929) are used as evidences for claim 1.

Regarding claim 1, Cho teaches a biosensor (a complex impedance measuring device 10 [para. 0038]) for detecting transepithelial/transendothelial electrical resistance (the limitation “for detecting transepithelial/transendothelial electrical resistance” is an intended use limitation [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Cho teaches a complex impedance measuring device 10 for measuring electrical impedance of cells, and the prior art device 10 is specifically configured for performing the intended use, as evidenced by van der Helm wherein transepithelial/transendothelial electrical resistance (TEER) was measured based on the measured impedance results (see section 2.3 TEER measurement).  The biosensor is comprising:
at least one substrate (a first substrate 100 and a third substrate 104 as shown in Fig.1 [para. 0043].
a working electrode formed on at least a portion of the at least one substrate, the working electrode comprising a biologically inert material (working electrodes 200a, 200b, 200c formed on the substrate 100 [para. 0044] and opposing working electrodes 210a, 210b, 210c formed on the substrate 104 [para. 0048] as shown in Fig.1; The electrodes are formed using a metal material including gold [para. 0041]. Gold is a biologically inert material, as evidenced by Weiss (the electrode may comprise a gold electrode formed from a biologically inert element such as gold [para. 0009])).
a reference electrode formed on the at least one substrate (reference electrode 230 formed on the substrate 100 as shown in Fig.1 [para. 0052]);
wherein somatic cells are immobilized on at least a portion of the working electrode (breast cancer cells MCF-7 are immobilized on working electrode 200a as shown in Fig.6 [paras. 0059-0060]; and MCF-7 cells are somatic cells);
the limitations “wherein the biosensor is configured to detect a first resistance measurement and a second resistance measurement”, and “during both the first resistance measurement and the second resistance measurement” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this instant case, Cho teaches wherein the device 10 is configured to detect impedance including a first resistance measurement and a second resistance measurement wherein the somatic cells are immobilized on the working electrode, as shown by the graphs I, II and III in Fig.13 [paras. 0075-0078]).
Cho does not teach wherein at least the portion of the working electrode is transparent having a percent transmittance of at least 80%.
Sverdlijie teaches ITO electrodes for impedance sensing of a monolayer human retinal pigment epithelium (RPE) culture (abstract) because ITO electrode has high biocompatibility; promotes cell growth and attachment of proteins; and is a fairly good transparent conductor with 80% transparency to light in the visible range (the 1st paragraph in section 2.4 on page 33).
Cho and Sverdlijie are considered analogous art to the claimed invention because they are in the same field of measuring impedance of cells. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the gold electrode of Cho with the ITO electrode, as taught by Sverdlijie, since ITO electrode has high biocompatibility; promotes cell growth and attachment of proteins; and is a fairly good transparent conductor with 80% transparency to light in the visible range (the 1st paragraph in section 2.4 on page 33 of Sverdlijie). Furthermore, the simple substitution of one known element (i.e., transparent ITO electrode) for another (i.e., gold electrode) is likely to be obvious when predictable results are achieved (i.e., impedance measurement) [MPEP § 2143(B)].

Regarding claim 2, modified Cho teaches the biosensor according to claim 1, wherein the working electrode is formed on a first substrate of the at least one substrate and the reference electrode is formed on a second substrate of the at least one substrate (opposing working electrodes 210a, 210b, 210c are formed on the third substrate 104 [para. 0048 in Cho], and the reference electrode 230 is formed on the first substrate 100 as shown in Fig.1 [para. 0052 in Cho]).

Regarding claim 3, modified Cho teaches the biosensor according to claim 2. The limitation “wherein the somatic cells comprise spino-cerebral endothelial cells” further limits the sample but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claim further limits the type of cells (material worked upon) but fails to further limit the biosensor elements itself (by a structure being claimed), the limitations of the claim have no patentable weight. 


Regarding claim 6, modified Cho teaches the biosensor according to claim 1, further comprising a case (The flow path 110 is formed by sandwiching the first substrate 100, the second substrate 102, and the third substrate 104 together [paras. 0021, 0039, 0047 in Cho]. The formed sandwich structure forms a case, as shown in Fig.1 in Cho).

Regarding claim 7, modified Cho teaches the biosensor according to claim 6, wherein at least a portion of the case is transparent (The flow path 110 is formed by sandwiching the first substrate 100, the second substrate 102, and the third substrate 104 together [paras. 0021, 0039, 0047 in Cho]. The flow path is formed using a polymer material and an inorganic material. Examples of polymer material includes PDMS and PMMA, and examples of the inorganic material includes glass, quartz, silicon etc. [para.0041 in Cho]. PDMS and glass are transparent). 

Regarding claim 9, modified Cho teaches the biosensor according to claim 6, wherein the case defines side walls, a lower wall, and a channel (The flow path 110 is formed by sandwiching the first substrate 100, the second substrate 102, and the third substrate 104 together [paras. 0021, 0039, 0047 in Cho]. The formed sandwich structure forms a flow path 110 with sample inlet and outlet [para.0039 in Cho]. As shown by Fig.1 of Cho, the second substrate 102 defines the side walls of the case, while the substrates 100 and 104 form, respectively, the lower wall and top wall of the fluid channel [para. 0026 in Cho]).
 
Regarding claim 10, modified Cho teaches the biosensor according to claim 9, wherein the channel contacts at least the portion of the working electrode containing the somatic cells (The fluid channel (i.e., the flow path 110) is formed by sandwiching the first substrate 100, the second substrate 102, and the third substrate 104 together [paras. 0021, 0039, 0047 in Cho]. After introducing a fluid including MCF-7 (C1), which is a breast cancer cell, into the flow path 110, the MCF-7 is attached and fixed to the working electrode 200 [para.0083 in Cho]).
 
Regarding claim 11, modified Cho teaches the biosensor according to claim 1, further comprising a second working electrode and a second reference electrode (in addition to working electrode 200a, the device of Cho also has working electrodes 200b, 200c, 210a, 210b, and 210c as shown in Fig.1; In addition to the reference electrode 230, the device also has a counter electrode 220 [para.0038 in Cho], and the counter electrode may include silver/silver chloride [para. 0042 in Cho]. Therefore, the counter electrode is the second reference electrode).
  
Regarding claim 12, modified Cho teaches the biosensor according to claim 1, wherein the somatic cells are immobilized on the working electrode using an adhesion layer (the somatic cells are immobilized on the working electrode using a biochemical material film 300 [para. 0055 in Cho], which corresponds to the adhesion layer of this instant claim). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Sverdlijie, as applied to claim 2 above, and further in view of van der Helm et al. (Direct quantification of transendothelial electrical resistance in organs-on-chips, Biosensors and Bioelectronics, 85, 2016, 924-929). Weiss and van der Helm are used as evidences for claim 1. 

Regarding claim 3, Cho in view of Sverdlijie  teaches the biosensor according to claim 2. The limitation “wherein the somatic cells comprise spino-cerebral endothelial cells” further limits the sample but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claim further limits the type of cells (material worked upon) but fails to further limit the biosensor elements itself (by a structure being claimed), the limitations of the claim have no patentable weight. 
However, Examiner notes that modified Cho does not teach the claimed limitation, but van der Helm does teach wherein the somatic cells comprise spino-cerebral endothelial cells (transendothelial or transepithelial electrical resistance (TEER) of a monolayer of human hCMEC/D3 cerebral endothelial cells is measured (abstract), and a monolayer of human hCMEC/D3 cerebral endothelial cells are spino-cerebral endothelial cells). 
Modified Cho and van der Helm are considered analogous art to the claimed invention because they are in the same field of measuring cells through impedance measurement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the MCF-7 cells in modified Cho with the monolayer of human hCMEC/D3 cerebral endothelial cells, as taught by van der Helm. The simple substitution of one known element (i.e., monolayer of human hCMEC/D3 cerebral endothelial cells) for another (i.e., MCF-7 cells) is likely to be obvious when predictable results are achieved (i.e., measurement of TEER) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Sverdlijie, as applied to claim 1 above, and further in view of Hemasiri et al. (Fabrication of highly conductive graphene/ITO transparent bi-film through CVD and organic additives-free sol-gel techniques, Scientific Reports, 2017, 7, 17868). Weiss and van der Helm are used as evidences for claim 1. 

Regarding claim 4, modified Cho teaches the biosensor according to claim 1. Modified Cho further teaches the ITO electrode, as outlined in the rejected claim 1 above. 
Modified Cho does not teach wherein the biologically inert material is gold, graphene, or carbon nanotube.
Hemasiri teaches fabrication of highly conductive graphene/ITO transparent bi-film which exhibits reproducible optical transparency with 88.66% transmittance at 550 nm wavelength (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the ITO electrode in modified Cho with the graphene/ITO electrode, as taught by Hemasiri, since the graphene/ITO bi-film provides better conductivity or current than ITO (the last paragraph on page 8 in Hemasiri). The simple substitution of one known element (i.e., ITO electrode to graphene/ITO electrode) is likely to be obvious when predictable results are achieved (i.e., measurement of TEER) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Regarding claim 5, modified Cho teaches the biosensor according to claim 4, wherein the at least one substrate comprises glass, silicone, or a polymer (Cho teaches that the flow path 110 is formed by sandwiching the first substrate 100, the second substrate 102, and the third substrate 104 together [paras. 0021, 0039, 0047]. The flow path is formed using a polymer material and an inorganic material. Examples of polymer material includes PDMS and PMMA, and examples of the inorganic material includes glass, quartz, silicon etc. [para.0041]. Thus, Cho teaches the claimed limitation). 

Response to Arguments
Applicant's arguments/amendments filed July 18, 2022 with respect to 112(b) rejections have been fully considered and are persuasive. The 112(b) rejections have been withdrawn due to proper amendments remedying the issue moot.
Applicant’s arguments, see Remarks Pg. 6-10, filed July 18, 2022, with respect to the 35 U.S.C. § 102 rejections have been fully considered. All 35 U.S.C. § 102 rejections from the previous office action are withdrawn in view of the Applicant’s amendments.
New grounds of rejection under 35 U.S.C. § 103 are necessitated by the amendments as outlined above.
Applicant’s Argument # 1
Applicant has amended independent claim 1 to recite at least the portion of the working electrode that is transparent has a percent transmittance of at least 80%. Therefore the presently pending claims are patentable over Cho. 
Examiner’s Response # 1
The applicant’s arguments are noted, but are moot in view of the new grounds of rejection.  Although Cho does not teach the amended limitation, Sverdlijie teaches ITO electrodes for impedance sensing of a monolayer human retinal pigment epithelium (RPE) culture (abstract) because ITO electrode has high biocompatibility; promotes cell growth and attachment of proteins; and is a fairly good transparent conductor with 80% transparency to light in the visible range (the 1st paragraph in section 2.4 on page 33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the gold electrode of Cho with the ITO electrode, as taught by Sverdlijie, as outlined in the new grounds of rejected claim 1. 
Applicant’s Argument # 2
Applicant argues that a TEER biosensor according to the present disclosure may be formed that does not require the use of a solution containing a cell monolayer. Instead, somatic cells may be formed directly on the working electrode and contacted with a sample that is suspected to contain a target composition. In contrast, Cho is limited to a device that uses fluid that may be a solution and is entirely silent on detecting a change in the TEER of the somatic cells immobilized on the surface of the working electrode Cho at [0040].
Examiner’s Response # 2
The applicant’s arguments are noted, but are not persuasive. First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the biosensor does not require the use of solution) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, the limitation “for detecting transepithelial/transendothelial electrical resistance” is an intended use limitation [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Cho teaches a complex impedance measuring device 10 for measuring electrical impedance of cells, and the prior art device 10 is specifically configured for performing the intended use, as evidenced by van der Helm wherein transepithelial/transendothelial electrical resistance (TEER) was measured based on the measured impedance results (see section 2.3 TEER measurement). Third, Cho does teach somatic cells immobilized on the surface of the working electrode (the MCF-7 is attached and fixed to the working electrode 200 [para. 0083]; the somatic cells are immobilized on the working electrode using a biochemical material film 300 [para. 0055]).   
Applicant’s Argument # 3
 Applicant argues that the TEER biosensor formed according to the present disclosure may be highly selective and accurate at sensing the presence of a target composition even when only a small volume of sample is used. Id. at [0018]. On the other hand, Cho is entirely silent on its device being capable of being highly selective and accurate at sensing the presence of a target composition even when only a small volume of sample is used.
Examiner’s Response # 3
The applicant’s arguments are noted, but are not persuasive. First, the limitation “being highly selective and accurate at sensing the presence of a target composition even when only a small volume of sample is used” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Cho teaches a complex impedance measuring device 10 for measuring electrical impedance of cells, and the prior art device 10 is specifically configured for performing the functions, as evidenced by van der Helm wherein transepithelial/transendothelial electrical resistance (TEER) was measured based on the measured impedance results (see section 2.3 TEER measurement). Second, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a small volume of sample) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, Cho’s device can be configured to conduct the measurement with a small volume of sample since the complex impedance measuring apparatus may be formed by a micro fabrication technique [para. 0041].
Applicant’s Argument # 4
Applicant argues that one having skill in the art would not look to Cho because Cho's direction is geared away from the present invention by virtue of Cho utilizing a specific device that functions with a solution, being entirely silent on having somatic cells immobilized on the surface of the working electrode, and providing no guidance as to using a small volume of sample.
Examiner’s Response # 4
The applicant’s arguments are noted, but are not persuasive. First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the biosensor does not require the use of solution and a small volume of sample) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, the device of Cho is configured to detect transepithelial/transendothelial electrical resistance, as evidenced by van der Helm wherein transepithelial/transendothelial electrical resistance (TEER) was measured based on the measured impedance results (see section 2.3 TEER measurement). Third, Cho does teach somatic cells immobilized on the surface of the working electrode (the MCF-7 is attached and fixed to the working electrode 200 [para. 0083]; the somatic cells are immobilized on the working electrode using a biochemical material film 300 [para. 0055]). Fourth, the limitation “using a small volume of sample” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Cho’s device can be configured to conduct the measurement with a small volume of sample since the complex impedance measuring apparatus may be formed by a micro fabrication technique [para. 0041]. 
Applicant’s Argument # 5
Applicant argues that one skilled in the art would not look to modify Cho's device with either Helm's teachings or with the teaching of Sverdlijie. 
Examiner’s Response # 5
The applicant’s arguments are noted, but are not persuasive. As outlined in the new grounds of rejected claim 1, Cho and Sverdlijie are considered analogous art to the claimed invention because they are in the same field of measuring impedance of cells. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the gold electrode of Cho with the ITO electrode, as taught by Sverdlijie, in addition, Modified Cho and van der Helm are considered analogous art to the claimed invention because they are in the same field of measuring cells through impedance measurement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the MCF-7 cells in modified Cho with the monolayer of human hCMEC/D3 cerebral endothelial cells, as taught by van der Helm, as outlined in the rejected claim 3 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S.Q./Examiner, Art Unit 1795                             

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795